Citation Nr: 9911140	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  96-27 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating from April 1, 1995, for 
status post anterior cruciate ligament (ACL) reconstruction 
of the right knee with degenerative joint disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1982 to February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two 1995 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi on the issue of increased disability 
ratings for the veteran's service-connected anterior cruciate 
ligament reconstruction of the right knee.  A February 1995 
decision (1) granted an increased rating to 30 percent 
disabling from November 22, 1994, the date of his treatment 
at a VA facility, (2) granted a temporary total disability 
rating, based on convalescence pursuant to 38 C.F.R. § 4.30, 
from January 9, 1995, until March 1, 1995, and (3) restored a 
10 percent rating which had been in effect prior to his 
November 22, 1994 VA treatment since February 1988.  The July 
1995 decision (1) granted an extension of his temporary total 
disability rating to April 1, 1995, and (2) granted an 
increased rating to 20 percent disabling thereafter.

The veteran has expressed disagreement with the assigned 
disability level, which was 30 percent from November 22, 
1994, and 20 percent from April 1, 1995, exclusive of his 
several periods of temporary total ratings.  This case was 
previously before the Board in June 1998 when the Board 
granted an increased rating for the earlier fixed period of 
time (Issue One) and remanded the issue of an increased 
rating for subsequent period (Issue Two) for additional 
medical evidence to include another VA examination of the 
veteran.  The requested development has been completed and 
the Board proceeds with its review of the appeal.

During the pendency of this appeal, new medical evidence was 
submitted resulting in several temporary total ratings for 
convalescence following his second, third and fourth 
successive knee surgeries.  These periods of temporary total 
ratings extend from January 9, 1995 to April 1, 1995 (second 
knee surgery); May 26, 1996 to December 1, 1996, (third knee 
surgery); and from March 23, 1998 to May 1, 1998 (fourth knee 
surgery).  As noted above, the prior June 1998 Board decision 
determined the issue of an increased rating for the period 
preceding his second knee surgery and therefore this decision 
is limited to a determination of the veteran's level of 
disability following his second knee surgery, that is, from 
the period beginning April 1, 1995, exclusive of his two 
subsequent temporary total rating periods.

The Board, it its June 1998 decision, found that the veteran 
was entitled to a separate 10 percent rating for limitation 
of motion of the right knee dating from November 22, 1994, in 
addition to the 30 percent in effect from that date.  The RO 
reduced the 30 percent in effect from November 22, 1994 to 20 
percent, effective April 1, 1995.  The veteran's right knee 
disability is therefore currently rated 20 percent disabling 
based on instability and 10 percent disabling based on 
limitation of motion.

In March 1998, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998).

The Board notes that the veteran has pursued this appeal 
without the assistance of a representative.  While the 
veteran is free to proceed in this manner, the Board simply 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for status post anterior cruciate ligament 
(ACL) reconstruction of the right knee with degenerative 
joint disease.

2.  The veteran's right knee disability is manifested by 
instability requiring use of a brace, degenerative joint 
disease, swelling, limitation of motion lacking 5 degrees of 
full extension, and complaints of pain on use.

3.  The veteran's right knee presents a disability that is no 
more than severe.


CONCLUSION OF LAW

The criteria for a 30 percent rating, and not in excess 
thereof, for status post anterior cruciate ligament (ACL) 
reconstruction of the right knee, have been met, said rating 
to be separate from the existing 10 percent disability 
evaluation for limitation of motion.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. Part 4, including §§ 4.7, 4.40, 
4.45, 4.71a, and Diagnostic Codes 5003, 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his right 
knee disability has increased in severity is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  When a 
disability is encountered that is not listed in the rating 
schedule it is permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Factual Background

The service medical records show that the veteran sustained 
an injury to his right knee in service when he twisted 
around, felt a sharp pain and fell to the ground.  He was 
diagnosed with right anterior cruciate ligament deficiency.  
Although evaluation of the veteran's level of disability from 
November 22, 1994 to January 9, 1995 was decided in the 
previous June 1998 Board decision, the veteran's medical 
history for this period is reviewed to provide a complete 
history of the veteran's disability.

On November 22, 1994, the veteran sought treatment at a VA 
outpatient facility for complaints of pain in the right knee, 
stating that "last Friday [his right] knee popped."  On 
examination, he had right knee effusion.  The diagnosis was 
traumatic right knee arthritis, recurrent joint pain and 
effusion and he was sent to prosthetics to be fitted for a 
knee brace.  

In December 1994, the veteran was afforded a VA compensation 
and pension examination.  He indicated that he was currently 
on leave from his job and awaiting surgery at the Jackson 
VAMC in January.  He stated that he continued to have chronic 
pain and swelling aggravated by weight bearing or any 
attempts at squatting, stooping, or going up and down stairs 
or steps, adding "the knee frequently gives way."  On 
physical examination, he was ambulatory only with the aid of 
two crutches and demonstrated touch down weight bearing only 
on the right.  He had active range of motion of the knee of 0 
- 110 degrees with complaints of pain on full flexion.  There 
appeared to be slight swelling about the knee with 
generalized tenderness to palpation.  The examiner was unable 
to adequately assess for instability secondary to pain.  The 
impression was "[m]arkedly painful right knee - status post 
ACL reconstruction with degenerative joint disease."

In January 1995, several days prior to his surgery, the 
veteran received an orthopedic evaluation.  He continued to 
complain of instability and medial joint lateral tenderness.  
Examination showed mild effusion, range of motion from 0 -
 120 degrees, and 3+ Lachman's test with no endpoint.  
Thereafter, the veteran underwent a right knee arthroscopy 
with an ACL reconstruction.  Follow up records show that he 
tolerated the procedure well although he still had limitation 
of motion of the knee.  He was awarded a temporary total 
rating for convalescence.

In March 1995, the veteran underwent a VA joints examination.  
He indicated that he was presently doing rehabilitation 
exercises at home.  He continued to have pain and swelling of 
the knee, worsened by weight bearing.  He avoided squatting, 
stooping, stairs and steps as much as possible.  On physical 
examination, he moved about with a "rather significant" 
limp on the right.  Active range of motion revealed that he 
lacked 10 degrees from terminal extension, and had no more 
than 110 degrees of flexion.  All movement of the knee was 
slow and guarded.  He had marked swelling and marked 
generalized tenderness to palpation.  The examiner stated 
that he was unable to evaluate for instability, due to pain, 
due to the recent nature of the surgery.  He could squat only 
one third of the way down.  The impression was postoperative, 
recent ACL reconstruction of the right knee, history of 
degenerative joint disease, with prior ACL reconstruction.

In May 1995, orthopedic clinic notes show that he was still 
having pain and felt unstable when walking.  Range of motion 
was from 0 to 100 degrees.  X-ray examination showed the 
graft and screws from previous surgery in excellent position.  
The assessment was status post ACL reconstruction with medial 
joint arthritis.  He was told to continue bicycling, swimming 
and straight running when tolerated.  In June, he had pain 
and instability, and had positive Lachman's.  The report 
notes that he could not pivot, probably due to pain.  X-ray 
examination showed the femoral screw was too far anterior and 
too vertical.  He was offered a revision of the ACL 
reconstruction, but declined.  He was prescribed a lateral 
shoe wedge and a lite ACL brace.  

The veteran next sought treatment from a private physician in 
April 1996 for complaints of increased pain following a fall 
while walking on his job as a postman.  On examination, the 
knee was reasonably stable to varus and valgus stress.  There 
was no real pain along the medial joint line but significant 
pain to the lateral joint line.  The ACL had an end point, 
but he had a 2+ Lachman's test.  Jerk test could not be 
performed due to effusion.  Drawer sign was 1+ at 90 degrees 
flexion.  A MRI showed that the only structure left on the 
right leg was the semitendinosus tendon.  Further surgery was 
recommended to include a Mott procedure and arthroscopic 
resection of his lateral meniscus.  

In May, the veteran underwent another ACL reconstruction, his 
third, this time from his private doctor, Dr. Gene Barrett.  
His preoperative diagnoses were status post medial lateral 
meniscectomy, status post ACL reconstruction times two and 
chronic ACL insufficiency with failed ACL graft.  Diagnostic 
arthroscopy was performed and two interfering screws removed.  
Pathology noted that both menisci had been subtotally removed 
and there was a Grade I chondromalacia of the tibia and 
femoral area.  The screw was exceeding from the femur and 
looked like it had been moved or migrated or injured.  The 
graft was noted to be "just a white strand of dead tissue."  
The veteran tolerated the procedure well and his prognosis 
was considered guarded because of chronicity of the injury.  
He was granted a temporary total rating from the date of his 
surgery in May 21, 1996 until December 1, 1996.  

Private medical records were submitted from Dr. Gene Barrett 
from May through November 1996.  In June, the veteran's knee 
looked good with good motion, abduction/adduction stress test 
and pivot shift.  He continued with exercise and range of 
motion testing.  In August, his knee had a great deal of 
arthritis changes attributed to previous problems and 
surgeries and he still had a lot of pain.  In November, he 
had a good firm endpoint to Lachman's test, 
abduction/adduction and stress test looked good, pivot shift 
looked good and he was told the he could go back to work full 
duty with his brace. 

In November 1996, the veteran was provided another VA joints 
examination.  He was continuing his physical therapy 
following his third ACL reconstruction, and described chronic 
pain and swelling worsened by weight-bearing.  Squatting, 
stooping or going up or down stairs was difficult, pivoting 
or twisting type movements caused increased pain in the knee.  
The knee continued to give way and he was wearing a brace.  
On examination, he moved with a limp.  The knee had 0-120 
degrees range of motion with pain and crepitus.  He had 
slight to mild swelling about the knee.  He had generalized 
tenderness to palpation.  The impression was status post ACL 
reconstruction of the right knee, times three, with 
degenerative joint disease.

In May 1997, the veteran underwent another VA joints 
examination.  He continued to have chronic knee pain and 
swelling.  Prolonged periods of weight bearing as well as 
squatting stooping or going up or down stairs or steps 
exacerbated the condition.  He described episodes of giving 
way of the knee.  He wore a long leg brace.  He also 
described a burning pain in the area of the right knee and 
the right thigh.  On examination, he moved with a limp on the 
right.  The knee had 0-115 degrees range of motion.  He had 
pain on range of motion testing, particularly on extremes of 
flexion.  He also had crepitation on range of motion.  He had 
slight swelling of the knee.  He had tenderness to palpation 
about the patellofemoral joint as well as pain with patellar 
compression.  He had positive patellar grind test.  He had 
tenderness to palpation over the medial and lateral joint 
lines particularly over the medial joint lines.  The examiner 
was unable to demonstrate any definite instability at the 
time.  He was able to heel and toe walk with a limp and could 
only perform a partial squat.  The impression was status post 
ACL reconstruction times three of the right knee with 
degenerative joint disease.

In a March 1998 personal hearing, the veteran testified that 
he was about to undergo his fourth ACL reconstruction from 
his private doctor, and could see his knee condition getting 
worse and worse each time.  He stated that he had talked to 
the doctors at the VA, but their solution was to fuse the 
joint together which would render him unable to work as a 
mail handler.  He appeared at the hearing using crutches and 
stated that without using them he would fall.  He described a 
constant knee pain that sometimes interfered with his ability 
to sleep at night

Following a remand by the Board in June 1998, additional 
records were obtained and associated with the claims file 
including a record of his March 1998 right knee surgery 
performed by his private physician, Dr. Barrett.  His 
preoperative evaluation noted several episodes of his knee 
giving way and his diagnosis was possible failed anterior 
cruciate ligament semitendinosus multi-loop graft.  Pathology 
showed severe chondromalacia of the medial femoral condyle, 
with just 1 mm rim of meniscus remaining, both of the lateral 
side and medial side with a grade III or IV chondromalacia in 
both femoral condyles.  The anterior cruciate ligament graft 
was definitely intact but was very slightly lax.  Examination 
under anesthesia showed a definite crunching and grinding on 
the lateral side of the knee.  Debridement of the knee 
commenced and included shaving of the meniscus and both 
medial and lateral condyles.  The anterior cruciate was 
probed and because it was slightly lax, radio frequency 
thermal shrinkage was performed all along the anterior 
cruciate ligament graft with good results.  

Two weeks following surgery, the veteran was on crutches and 
no weight bearing.  He denied pain and denied any problems 
except for pain in his calf.  He had good range of motion.  A 
month later, his knee was still hurting and was stiff.  He 
indicated that it felt good though, and had actually become 
tighter.

In November 1998, the veteran was provided a VA joints 
examination.  He indicated that he was out of work for six 
months following his surgery, but was now back doing his old 
job which involved a lot of heavy lifting, prolonged periods 
of weight bearing, squatting and lifting.  He continued to 
have episodes of the knee giving way as well as complaints of 
chronic pain and swelling.  Prolonged periods of weight 
bearing, as well as activities such as squatting and stooping 
were bothersome.  He had increased pain on climbing stairs.  
He wore a knee brace.  On examination, he moved with a mild 
limp on the right, both with and without the brace.  He could 
do only a partial squat with or without the brace.  The knee 
lacked five degrees of terminal extension and had 100 degrees 
of flexion both actively and passively.  He demonstrated 
marked pain and guarding throughout the examination.  There 
appeared to be slight swelling of the knee.  He had 
tenderness to palpation about the patella femoral joint as 
well as over the medial and lateral joint line.  He had no 
more than a 1+ Lachman's.  The examiner was unable to 
demonstrate any other evidence of instability although it was 
noted that the veteran was demonstrating marked guarding 
throughout the examination.  There appeared to be slight 
quadriceps weakness on the right, associated with pain on 
testing.  The impression was status post multiple prior 
operative procedures of the right knee, with ACL 
insufficiency and generalized chondromalacia of the knee.

Analysis

The applicable rating criteria for the knee and the leg are 
as follows:

Diagnostic Code 5256:  Knee, ankylosis of:				
	Rating

Extremely unfavorable, in flexion at an angle of 45° or 
more..........................60
   In flexion between 20° and 
45°..........................................................
............50
   In flexion between 10° and 
20°..........................................................
............40
  Favorable angle in full extension, or in slight flexion 
between 0° and 10°....30

Diagnostic Code 5257  Knee, other impairment of:

  Recurrent subluxation or lateral instability:
    
Severe.......................................................
......................................................30
    
Moderate.....................................................
....................................................20
    
Slight.......................................................
........................................................10

Diagnostic Code 5258  Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint.........................................................2
0

Diagnostic Code 5259  Cartilage, semilunar, removal of, 
symptomatic.............10

Diagnostic 5260  Leg, limitation of flexion of:

  Flexion limited to 
15°..........................................................
..............................30
  Flexion limited to 
30°..........................................................
..............................20
  Flexion limited to 
45°..........................................................
..............................10
  Flexion limited to 
60°..........................................................
................................0

Diagnostic Code 5261  Leg, limitation of extension of:

  Extension limited to 
45°..........................................................
..........................50
  Extension limited to 
30°..........................................................
..........................40
  Extension limited to 
20°..........................................................
..........................30
  Extension limited to 
15°..........................................................
..........................20
  Extension limited to 
10°..........................................................
..........................10
  Extension limited to 
5°...........................................................
.............................0

Diagnostic Code 5262  Tibia and fibula, impairment of:

  Nonunion of, with loose motion, requiring 
brace..............................................40
  Malunion of:
    With marked knee or ankle 
disability...................................................
...........30
    With moderate knee or ankle 
disability...................................................
........20
    With slight knee or ankle 
disability...................................................
..............10

Diagnostic Code 5263  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).......................................10

See 38 C.F.R. § 4.71a (1998).

Degenerative arthritis established by X-ray evidence will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5003.  Diagnostic code 5003 evaluates degenerative 
arthritis based on the extent of limitation of motion of the 
specific joint involved.  Specifically, limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

A normal range of motion for the knee by VA standards is from 
0 degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Recently, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

First, the Board notes that during the course of this appeal, 
the veteran underwent several surgeries on his knee resulting 
in awards of temporary total ratings from January 9, 1995 to 
April 1, 1995, from May 21, 1996 to December 1, 1996, and 
from March 23, 1998 to May 1, 1998.  This decision therefore 
covers the following periods of time:

1.  April 1, 1995 to May 21, 1996;
2.  December 1, 1996 to March 23, 1998; and 
3.  May 1, 1998 to the present.

During the above periods, the veteran was in receipt of a 20 
percent disability evaluation rating pursuant to Diagnostic 
Code 5257 for moderate recurrent subluxation or lateral 
instability, for his service-connected right knee disability.  
By rating decision dated December 1998, he was in receipt of 
an additional 10 percent evaluation for limitation of motion 
under Diagnostic Code 5003 from November 1994.  The Board 
finds that the veteran's level of disability as manifested by 
instability more nearly approximating a "severe" rather 
than "moderate" level of disability, as clearly shown by 
the medical evidence for the first two periods above.  In May 
1995, orthopedic clinic notes show that the veteran was 
unstable walking, and although X-ray examination showed that 
the screws from his previous surgery were in excellent 
position, by June he had pain and instability, could not 
pivot due to pain, and X-ray examination showed that the 
screws had moved out of place.  His condition continued to 
get worse until in April 1996 when he fell while on the job 
and a MRI showed that the only structure left on the right 
leg was the semitendinosus tendon.  He underwent another ACL 
reconstruction in May.  Clearly this level of instability is 
severe rather than moderate.

Following his third ACL reconstruction in May 1996, for the 
period identified as beginning in December 1, 1996, the 
veteran continued to have chronic knee pain and swelling as 
well as episodes of giving way of the knee.  In his May 1997 
VA examination, he required the use of a brace.  He moved 
with a limp on the right and had pain on range of motion 
testing as well as crepitation.  Although the examiner at 
this time could not demonstrate any definite instability, by 
his March 1998 personal hearing the veteran testified that 
his condition was continuing to get worse and worse, he was 
on crutches without which he stated that he would fall, and 
he was about to undergo his fourth ACL reconstructive 
surgery.  Records immediately prior to this surgery showed 
several episodes of the knee giving way with slight laxity of 
the ACL graft shown during surgery as well as definite 
crunching and grinding on the lateral side of the knee.  
Notwithstanding the inability of the VA examination do 
demonstrate any definite instability on the May 1997 VA 
examination, the Board finds the veteran's disability to be 
more "severe" than "moderate" based on his worsening 
symptoms, use of crutches just prior to surgery, and 
complaints of his knee "giving way."

Although the veteran has shown some improvement in his 
condition following his most recent surgery, a higher 
evaluation is also warranted for the third or current period 
due to his continuing complaints of the knee giving way and 
use of a knee brace as reported in the November 1998 VA 
examination.  He also had tenderness to palpation about the 
patella femoral joint as well as over the medial and lateral 
joint line and had a positive Lachman's test.  Although the 
examiner was unable to demonstrate any other evidence of 
instability, the Board determines that based on the veteran's 
long history of chronic instability suggesting a poor 
prognosis, and through application of the rule affording the 
veteran the benefit of the doubt, his current level of 
disability can be classified as severe.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  
There is no higher schedular disability evaluation for 
recurrent subluxation or lateral instability of the knee.

While the Board will consider the veteran's right knee 
disability under diagnostic codes 5258, 5259, 5262 and 5263, 
separate evaluations under each of these codes are not 
appropriate because the rule against pyramiding of benefits 
mandates that "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1997); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions."); see 
also VAOPGCPREC 23-97 (July 1, 1997) (where the medical 
evidence shows that the veteran has arthritis of a joint and 
where the diagnostic code applicable to his/her disability is 
not based upon limitation of motion, a separate rating for 
limitation of motion under Diagnostic Code 5003 may be 
assigned, but only if there is additional disability due to 
limitation of motion.)  Diagnostic code 5257 encompasses 
recurrent subluxation and lateral instability, so that 
additional ratings for dislocated semilunar cartilage with 
"locking," or symptomatic removal of semilunar cartilage, 
or malunion or nonunion of the tibia, or weakness and 
insecurity in weight-bearing attributable to genu recurvatum 
would constitute pyramiding, or compensating twice for the 
same disability.  

A rating greater than that currently in effect is available 
under diagnostic codes 5256 and 5262 where there is 
unfavorable ankylosis of the knee or nonunion of the tibia 
and fibula with loose motion requiring a brace.  However, 
since there was no evidence of ankylosis of the knee, a 
higher rating is not warranted under Diagnostic Code 5256.  
In the November 1998 VA joints examination, the veteran 
demonstrated range of motion of the right knee from 5 to 100 
degrees.  Although the records show that the veteran has 
continued to use a knee brace, and use of a brace where there 
is loose motion resulting from nonunion of the tibia and 
fibula would warrant a rating higher than 30 percent, the 
veteran was not shown by the medical evidence to have 
nonunion of the tibia and fibula.  Accordingly, the use of a 
brace in this case would not warrant a higher rating for the 
service-connected right knee disability.

Although the veteran's range of motion of the knee, as 
measured in degrees in the November 1998 VA examination was 5 
degrees of extension (or as noted by the examiner the knee 
"lacked 5 degrees of terminal extension," see 38 C.F.R. 
§ 4.71, Plate II, Flexion and Extension of the Knee) to 100 
degrees of flexion, which would be noncompensable under 
diagnostic codes 5260 or 5261, the Board notes that this does 
represent a limitation of motion of flexion.  As the veteran 
has a disability of the right knee which is productive of 
both severe instability and disabling limitation of motion 
with pain, a 30 percent rating under Diagnostic Code 5257 and 
a separate 10 percent rating under Diagnostic Code 5003 is 
warranted.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated, and that the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995). See 
VAOPGCPREC 9-98 (August 14, 1998) (Sections 4.40, 4.45 and 
4.59 are all applicable in evaluating arthritis). 

The November 1998 examination also showed some functional 
limitation due to pain on motion.  The veteran complained of 
difficulty in his job which involved heavy lifting and 
prolonged periods of weight bearing, as well as activities 
such as squatting and stooping, and increased pain on 
climbing stairs.  The Board has considered the effect of pain 
on motion causing limitation of function in rating the 
veteran's disability and finds that he is adequately 
compensated for pain on motion with his current 10 percent 
evaluation under Diagnostic Code 5003 for arthritis based on 
pain on motion.  See 38 C.F.R. §§ 4.40, 4.45. 4.59 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


ORDER

An increased rating of 30 percent, and not in excess thereof, 
is granted for status post anterior cruciate ligament (ACL) 
reconstruction of the right knee with degenerative joint 
disease, to be separate from his current 10 percent rating 
for limitation of motion.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

